IN THE SUPREME COURT OF THE STATE OF MONTANA                                    03/30/2022
                   Supreme Court No. DA 21-0165

STATE OF MONTANA,
                                                                                   Case Number: DA 21-0165




             Plaintiff and Appellee,

      v.

IOLA MAERRIEA JOHNSTON,

             Defendant and Appellant.

                                       ORDER


      Upon consideration of Counsel’s motion to withdraw as counsel of record,

and good cause appearing therefrom,

      IT IS HEREBY ORDERED the Appellant in this matter shall file a response

to this motion within thirty (30) days of the date of this Order. The response must

be served upon all counsel of record, including the Attorney General, the County

Attorney, and the Appellate Defender Office.

      IT IS FURTHER ORDERED that the Clerk of Court give notice of the

Order by mail to all counsel of record and to the Appellant at her last known

address.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 30 2022